l' UNITED STATES DISTRICT COURT                                 FILED
                                FOR THE DISTRICT OF COLUMBIA
                                                                                              FEB 2 4 2009
Daniel A. Chappell,                             )                                     NANCY MAYER WHITTINGTON CLERK
                                                                                              U.S. DISTRICT COURT'
                                                )
                Petitioner,                     )
                                                )
                                                )      Civil Action No.
        v.
                                                )
                                                                              09 0361
U.S. Parole Commission,                         )
                                                )
                Respondent.                     )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of the petition for a writ of habeas

corpus filed pro se and the accompanying application to proceed informa pauperis. The Court is

obligated either to issue the writ or to order the respondent to show cause why the writ should not

issue "unless it appears from the application that the applicant or person detained is not entitled

thereto." 28 U.S.C. § 2243. The Court will grant the in forma pauperis application and dismiss

the petition.

        Petitioner is a District of Columbia prisoner who alleges that he was sentenced on

December 13, 1994, to 15 years' imprisonment; he was released to parole "after serving

approximately seven [] years."   Pet.~   1. Petitioner alleges that when his parole was revoked on

August 31,2005, the United States Parole Commission "decided to change [his] original, court

ordered full term date from March 7, 2009 to 2013[.]" Id.    ~   3. He assigns error to the

Commission's revocation of credit for time he spent on parole, claiming violations of the

Constitution's ex post facto and due process clauses, its proscriptions against double jeopardy

and cruel and unusual punishment, and District of Columbia regulations. Pet. at 2.




                                                                                                                3
       District of Columbia prisoners are entitled to habeas corpus relief under 28 U.S.C.

§ 2241 if they establish that their "custody is in violation of the Constitution or laws or treaties of

the United States." 28 U.S.c. § 2241(c)(3). Petitioner attaches to the petition District of

Columbia regulations governing "Institutional Good Time Credits", but those regulations do not

apply to parole violators. Rather, District of Columbia law mandates that upon the revocation of

parole "[t]he time a prisoner was on parole shall not be taken into account to diminish the time

for which he was sentenced." D.C. Code § 24-406(a) (formerly § 24-206). See United States

Parole Commission v. Noble, 693 A.2d 1084, 1094-1104 (D.C. 1997), reinstated 711 A.2d 85

(D.C. 1998) (en bane) (interpreting D.C. Code § 24-206(a) as requiring forfeiture of street-time

credit on certification of question from the District of Columbia Circuit); McKee v.    u.s. Parole
Com'n, 214 Fed.Appx. 1,2 (D.C. Cir. 2006) ("Noble provided an authoritative statement of the

meaning of D.C. Code § 24-206(a) (1981) that was consistent with the statutory language.").

       District of Columbia prisoners do not have a constitutionally protected liberty interest in

being released to parole and therefore have no protections under the due process clause with

respect to parole determinations or procedures. See Ellis v. District a/Columbia, 84 F.3d, 1414,

1415-20 (D.C. Cir. 1996) (neither the Constitution nor the District of Columbia regulations

create a liberty interest in parole); accord Blair-Bey v. Quick, 151 F.3d 1036, 1047 (D.C. Cir.

1998); Brandon v. D.C. Board a/Parole, 823 F.2d 644, 648 (D.C. Cir. 1987). Moreover, "there

is no ex post facto violation when appellant's sentence was recalculated to exclude any credit

previously given for street time," Jones v. Bureau 0/ Prisons, 2002 WL 31189792, *1 (D.C. Cir.,

Oct. 2,2002) (citing Davis v. Moore, 772 A.2d 204, 214-15 (D.C.2001) (en bane)), nor is there

an Eighth Amendment violation because the original sentence has not been extended "beyond []

expiration." Campbell v.   u.s. Parole Com 'n, 563 F. Supp.2d 23, 26 (D.D.C. 2008).       Finally, the



                                                  2
double jeopardy clause is not applicable to parole decisions because such decisions "are not new

prosecutions, but rather, [] are continuations of the original prosecutions that resulted in parole."

Id. at 27 (citing United States v. DiFranceso, 449 U.S. 117, 137 (1980); Maddox v. Elzie, 238

F.3d 437,447 (D.C. Cir. 2001)).

       For the foregoing reasons, the habeas corpus petition is denied. A separate Order of

dismissal accompanies this Memorandum Opinion.



                                               G(Lc~ JII~
                 ~, 2009
                                               United States District Judge
Date: February




                                                 3